Citation Nr: 9905829	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  97-03 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) authorized 
outpatient dental treatment. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran has provided more than 20 years of active naval 
service, with the most recent period prior to his transfer to 
the Fleet Reserve having been from April 1988 to July 1994.

This appeal arises from an April 1995 determination by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Oklahoma City, Oklahoma, which denied the veteran's claim for 
VA-authorized outpatient dental care on the basis that his 
application was not timely made.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained by 
the VAMC.

2.  The veteran was in active naval service for more than 180 
days preceding his separation from active duty and transfer 
to the Fleet Reserve on August 31, 1994.

3.  The veteran made an informal claim for Department of 
Veterans Affairs (VA) authorized outpatient dental care in 
August 1994, within 90 days of his separation from active 
naval service.

4.  The veteran submitted his formal application for VA 
authorized outpatient dental care on April 14, 1995, which 
was a reasonable amount of time following his actual receipt 
of a DD Form 214 (DD-214) from the Department of the Navy in 
February 1995 and within one year of the date of his informal 
claim.

5.  The veteran was not provided with a complete dental 
examination and all appropriate dental services and treatment 
within 90 days prior to his separation from active service.

6.  Any delay in completion of a VA dental examination is not 
the veteran's fault.


CONCLUSION OF LAW

The veteran is entitled to VA-authorized outpatient dental 
treatment for one-time correction of service-connected 
noncompensable dental conditions or disabilities in existence 
at the time of his release from active naval service.  
38 U.S.C.A. §§ 1712(b), 5107(a) (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.155, 17.93, 17.161 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to outpatient dental 
treatment for service-connected noncompensable dental 
conditions or disabilities in existence at the time of his 
release from active naval service.  He maintains, in essence, 
that he initially requested outpatient dental care within the 
90-day time limit prescribed by regulation, was advised that 
no application could be accepted without a copy of his DD-
214, which had not been issued by the military service 
department, and that he made formal application for 
outpatient dental care as soon as practicable after receipt 
of his DD-214.  Accordingly, a favorable determination is 
requested.

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  See Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  The Board is also satisfied that 
all relevant facts have been properly and sufficiently 
developed.  Accordingly, no further assistance to the veteran 
is required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, of a VA medical facility for, inter alia, 
veterans released from active duty after September 30, 1991, 
having a service-connected noncompensable dental condition or 
disability shown to have been in existence at the time of 
their release from active service, to effect a "one-time 
correction" of those conditions, provided that their 
certificate of discharge or release does not certify the 
veteran was provided a complete dental examination and any 
necessary treatment within 90 days prior to his separation 
and, further provided, that application for treatment is made 
within 90 days after such release.  38 U.S.C.A. § 1712(a); 
38 C.F.R. § 17.161(b).

A review of evidence in the claims folder, including the 
veteran's DD-214 and correspondence from the Department of 
the Navy's Chief of Naval Personnel (CNP), shows that the 
veteran was released from active duty and transferred to the 
Fleet Reserve (retired) on July 31, 1994.  Based on the 
veteran's correspondence with VA and various naval commands, 
his testimony before the Board in April 1998, and the October 
1994 letter from CNP to the Commanding Officer, Naval 
Construction Battalion Center, Port Hueneme, California, 
indicating that no DD-214 was on file, the Board finds that 
the veteran was not issued a DD-214 at the time of his 
retirement.  A further review of the DD-214 and the CNP 
correspondence supports the conclusion that the veteran first 
received a copy of his DD-214 in early February 1995.

In his April 1998 hearing, the veteran testified that he 
initially requested VA outpatient dental treatment in August 
1994 (within one month of his release from active duty).  He 
stated that he traveled to the VAMC in Oklahoma City, and 
sought assistance from VA personnel located at "Module A" 
of the center, reportedly signing a log book at that time.  A 
copy of the page from the Module A log book is not of record 
and the veteran has testified that he has been unsuccessful 
in his attempt to obtain a copy of that page from the log 
book.  However, since there is no indication of any attempt 
on the VAMC's part to obtain this document, the Board draws 
no adverse inference from its absence.  The veteran further 
testified that he was informed by a VA representative that a 
claim for dental benefits could not be accepted at that time, 
since he did not have a copy of his DD-214.

The claims file also contains a copy of correspondence from 
the veteran to the Executive Officer, Naval Construction 
Battalion Center, dated in January 1995, in which the veteran 
chronicles his attempts to obtain a copy of his DD-214 since 
at least August 1994.  It was also reported at that time, 
that he had attempted to go through the VA in an effort to 
secure his DD-214.  Further, the claims file contains a copy 
of a request for the veteran's DD-214 (on SF Form 180 dated 
October 3, 1994), which states one purpose for requesting the 
document was "To Receive Medical/Dental that is 
unfinished."  This evidence further corroborates and lends 
credibility to the veteran's description of events.  Of 
particular note is the fact that the SF Form 180 was dated 
after the veteran testified that he visited the VAMC and was 
advised that a DD-214 was required before a claim for dental 
treatment could be accepted.  On the basis of all of the 
evidence of record, therefore, the Board finds that the 
veteran did travel to the Oklahoma City VAMC in approximately 
August 1994 (and in any event prior to 90 days following his 
release from active duty), at which time he attempted to file 
a claim for VA-authorized outpatient dental treatment.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, may be considered an informal claim, 
provided that it identifies the benefit sought.  38 C.F.R. 
§ 3.155(a).  Upon receipt of an informal claim, an 
application form will be forwarded to the claimant for 
execution.  Thereafter, if a formal claim is received within 
one year from the date it is sent by VA to the claimant, it 
will be considered filed as of the date of receipt of the 
informal claim.  Id.  In this instance, the veteran's request 
for assistance in applying for dental treatment in August 
1994 constituted his informal claim for benefits.  The VAMC 
failed to provide a formal application form to the veteran 
thereafter.  However, the veteran did file a formal 
application on April 14, 1995, a reasonable period of time 
after receiving his DD-214, and well within one year from the 
date of his informal claim.  Accordingly, his formal claim 
must be deemed to have been filed as of August 1994, within 
90 days following his separation from active naval service.

With respect to dental care eligibility, therefore, the 
veteran meets the length of service requirements of 38 C.F.R. 
§ 17.161(b)(1)(i)(A) and is found to have timely filed his 
application for care in accordance with 38 C.F.R. 
§ 17.161(b)(1)(i)(B).  The veteran's DD-214 indicates in 
Block 17 that he was not provided with a complete dental 
examination and all appropriate dental services and treatment 
within 90 days prior to his separation from active service, 
fulfilling the prerequisite of 38 C.F.R. 
§ 17.161(b)(1)(i)(C).  Finally, although no VA dental 
examination was completed within six months after the 
veteran's release from active duty, the Board finds that any 
delay in this regard was not the veteran's fault.  See 
38 C.F.R. § 17.161(b)(1)(i)(D).  Accordingly, the Board finds 
that entitlement to VA-authorized outpatient dental treatment 
for one-time correction of service-connected noncompensable 
dental conditions or disabilities has been established.


ORDER

Entitlement to outpatient dental treatment for one-time 
correction of service-connected noncompensable dental 
conditions or disabilities shown to have been in existence at 
the time of the veteran's release from active naval service 
is granted.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


- 6 -


